            Case 1:19-cv-03729-DLF Document 14 Filed 05/21/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
BLACK ROCK CITY LLC,                          )
                                              )
                                              )
       Plaintiff,                             )
                                              )
                v.                            )
                                              )     Civil Action No. 19-cv-03729-DLF
DAVID BERNHARDT,                              )
SECRETARY OF THE INTERIOR et al.,             )
                                              )
                                              )
       Defendants.                            )
                                              )


        STIPULATION PROPOSING SCHEDULE ON MOTION TO DISMISS


       Defendants presently face a deadline in this action of May 25, 2020, to answer or

respond to the Complaint. Defendants will be filing a motion to dismiss this action under

Fed.R.Civ.P. 12(b)(6). The parties to this action, through their undersigned counsel of record

and given counsels’ other pending deadlines, hereby stipulate and propose to the Court that the

schedule under Local Civil Rule 7 be modified, so that Plaintiff shall serve its memorandum

of points and authorities in opposition to the motion within 45 days of the service of the

motion, and Defendants shall serve their reply memorandum within 14 days after service of

the memorandum in opposition. The parties acknowledge under Local Civil Rule 7(f) that any

oral hearing on the motion shall be in the discretion of the Court. A proposed order is

included.


DATE: May 21, 2020                            Respectfully submitted,

                                              HOLLAND & KNIGHT LLP
Case 1:19-cv-03729-DLF Document 14 Filed 05/21/20 Page 2 of 2




                            /s/ Rafe Petersen
                           Rafe Petersen
                           800 17th Street NW, #1100
                           Washington, D.C. 20006
                           (202) 419-2481

                           Counsel for Plaintiff


                           PRERAK SHAH
                           Deputy Assistant Attorney General
                           Environment and Natural Resources Division
                           United States Department of Justice


                            /s/ Paul A. Turcke
                           PAUL A. TURCKE
                           Trial Attorney
                           Natural Resources Section
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Telephone: 202-353-1389
                           E-mail: paul.turcke@usdoj.gov

                           Counsel for Defendants




                              2
